Citation Nr: 0907461	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  00-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected simple partial seizures with cognitive 
disorder for the period prior to August 5, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected simple partial seizures with cognitive 
disorder for the period subsequent to August 5, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1997 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In June 2006, the Board denied the Veteran's claim 
for increase in excess of 10 percent for the period prior to 
August 2002; and, in excess of 20 percent for the period 
subsequent to August 2002.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2008, the Court issued an Order vacating 
the June 2006 decision and remanded the matter for further 
development.

Review of the record reveals a recently raised question as to 
whether an October 1998 statement from the Veteran requesting 
"reconsideration" of an earlier grant of service connection 
and the assignment of a 10 percent rating constituted a 
notice of disagreement or was a reopening of the claim.  In 
view of the action taken below, the Board has phrased the 
issue so as to give the RO the broadest possible rein in 
assigning the effective date for the increased rating.  If 
the Veteran is not satisfied with the date assigned, he is 
free to disagree therewith and enter an appeal.

The issue of a higher evaluation for the service-connected 
simple partial seizures with cognitive disorder for the 
period subsequent to August 5, 2002 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

For the period prior to August 5, 2002, the service-connected 
simple partial seizures with cognitive disorder is shown to 
be productive of a disability picture more nearly 
approximated by at least 2 minor seizures in a six month 
period.    


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
for the period from prior to August 5, 2002, the criteria for 
the assignment of a 20 percent evaluation, but not higher, 
for the service-connected simple partial seizures with 
cognitive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8911 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his service-connected disability.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal, most recently in a January 2006 Supplemental 
Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification by VCAA letter is not 
prejudicial in this case.  The Veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed rating decision.  
Id.

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected seizure disorder had worsened.  
Nevertheless, the VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disorder on his everyday life in support of his claims during 
his VA examination.  He also submitted multiple statements 
regarding current symptoms of his seizure disorder, including 
frequency of attacks.  Additionally, he submitted voluminous 
VA treatment records in conjunction with his claims.  These 
actions reflect actual knowledge of the evidence necessary to 
substantiate his claims, namely evidence showing that his 
disability had gotten worse.

Moreover, the VA examination involved a discussion of 
frequency of attacks, paralleling the relevant diagnostic 
criteria.  This discussion, along with the Veteran's access 
to his VA examination report and treatment records (indicated 
by his representative's review of the claims file), reflect 
that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim for increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the February 2000 
Statement of the Case (SOC).  Thus, the Veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic code.  This 
is not fatal as there was subsequent adjudication.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (as pertains to initial ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In an August 1998 rating decision, the RO granted service 
connection for the Veteran's seizure disorder and assigned a 
10 percent evaluation under Diagnostic Code (DC) 8911, the 
criteria for evaluating petit mal epilepsy.  38 C.F.R. 
§ 4.124a.  The Veteran filed his claim for increase in 
February 1999.  In a June 1999 rating decision the RO, denied 
the Veteran's claim.  The current appeal arose from that 
decision.  Subsequently, in a January 2003 rating decision, 
the RO increased the Veteran's seizure disorder evaluation to 
20 percent, effective August 5, 2002.  Since the increase 
during the appeal did not constitute a full grant of the 
benefit sought, the Veteran's claim for an increased 
evaluation for the seizure disorder remains on appeal.  See 
AB v. Brown, 6 Vet.App. 35, 39 (1993).

In an April 1999 Neurological evaluation, the examiner 
reported the prior history of the Veteran's seizure disorder.  
The Veteran reported that when he went to visit his father in 
Colorado in May 1998 he experienced 10-12 "spells" over a 
four day period.  These particular episodes of the seizure 
disorder happened randomly and were manifested by marked pain 
involving the right arm, face and leg.  There was no 
significant headache or loss of consciousness.  Since 
returning from Colorado, the Veteran reported that he had 
averaged about one episode per month.

VA treatment records document the treatment the Veteran 
received for his various disorders, including his seizure 
disorder.  An April 2001 Neurology clinic record reported 
that the Veteran suffered an "episode of right sided spasm 
after particularly prolonged bout of coughing."  An October 
2001 Neurology clinic record reported that the Veteran had 3 
minor seizures since his last visit.  In a June 2002 
Neurology clinic note, the Veteran reported that the 
character of the attacks changed and his episodes were now 
manifested by an initial sense of dry mouth followed by an 
extreme sense of vertigo which would recur but to lesser 
degrees.  More severe attacks were accompanied by nausea and 
vomiting.

In a Statement received on August 5, 2002, the Veteran's co-
worker reported that he had witnessed the Veteran having 
episodes of his seizure disorder about half a dozen times in 
the past year.  Additionally, the Veteran's wife reported 
accounts and symptom manifestation of the Veteran's seizure 
disorder that she had witnessed over the years.

The RO evaluated the Veteran's seizure disorder by analogy 
under DC 8911, the criteria for evaluating petit mal 
epilepsy.  38 C.F.R. § 4.124a.  Under DC 8911, a 10 percent 
evaluation is assigned for a confirmed diagnosis of epilepsy 
with a history of seizures.  A 20 percent evaluation is 
assigned for 1 major seizure during the preceding 2 years or 
2 minor seizures during the preceding 6 months.  A 40 percent 
evaluation is warranted for at least 1 major seizure in the 
last 6 months or 2 in the last 6 years or averaging at least 
5 to 8 minor seizures weekly.  An 80 percent evaluation is 
warranted for averaging at least 1 major seizure in 3 months 
over the last year or more than 10 minor seizures weekly.  A 
100 percent evaluation is assigned for an average of at least 
1 major seizure per month over the last year.  

A major seizure is defined as including unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head or 
sudden jerking movement of the arms, trunk, or head or sudden 
loss of postural control.

The Board has applied the noted criteria to the facts at hand 
for the period prior to August 5, 2002.  Given its review of 
the evidence of record during this time period, the Board 
finds that the Veteran's overall service-connected seizure 
disorder disability picture is more analogous to at least 2 
minor seizures in the preceding 6 month period.  In this 
regard, the Veteran and other witnesses are certainly 
competent to report symptoms and frequency thereof capable of 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 4.121 (2008).  Thus for 
this time period, a 20 percent evaluation is warranted for 
the service-connected seizure disorder.  38 C.F.R. § 4.124a, 
DC 8911 (2008).  There is no objective evidence that the 
criteria for the next higher rating are approached.  Thus a 
20 percent rating, but no more, is found to be in order, with 
resolution of reasonable doubt in the appellant's favor.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected seizure disorder markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period prior to August 5, 2002, an increased 
evaluation of 20 percent, but not higher for the service-
connected seizure disorder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran was last afforded a comprehensive neurological 
examination in April 1999 to evaluate the severity of his 
service-connected seizure disorder.  In an August 2002 
statement, the Veteran reported that he had the "onset" of 
seizure symptoms several times per day.  In a June 2003 
statement, the Veteran, through his representative, indicated 
that the symptomatology associated with his seizure disorder 
was of a greater degree of impairment than what was 
contemplated by the assigned evaluation.  

During his February 2004 RO formal hearing, the Veteran 
testified that his seizures were random; there was no clear 
pattern to when he experienced the symptoms.  He explained 
the symptoms that he did experience when he had an episode of 
seizure disorder.  He estimated that he had about a dozen 
seizures during the course of the year.  In an August 2004 
statement, the Veteran, through his representative, indicated 
that the symptomatology associated with his seizure disorder 
was of a greater degree of impairment than what was 
contemplated by the assigned evaluation.  Given these 
statements, the Board finds that a more contemporaneous VA 
examination is necessary. See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination).

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  This 
letter should reflect all recent legal 
guidance.  See e.g., Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). 

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment received for his service-
connected seizure disorder since August 
5, 2002.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any previously un-identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.

3.  The Veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
seizure disorder.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should also render specific 
findings as to character and frequency of 
the seizure disorder, specifically, 
whether the Veteran's seizures are best 
characterized as major seizures or minor 
seizures expressed in terms of rate of 
occurrence on a weekly, monthly or yearly 
basis.   The examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed.

4.  After completion of the above 
development, the Veteran's claim of an 
increased evaluation for the service-
connected seizure disorder for the period 
subsequent to August 5, 2002 should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


